Citation Nr: 0424787	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  96-26 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for substance abuse.

3.  Entitlement to an increased rating for skull defect, 
right temporal region with healed osteomyelitis, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for fracture, healed, 
third cervical vertebrae, currently evaluated as 10 percent 
disabling.

5. Entitlement to an increased rating for fracture, healed, 
right femoral head, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for chondromalacia, 
right patella, currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefits sought on 
appeal.   

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for PTSD 
is adjudicated below in this decision.  The underlying issue 
of service connection for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  Also 
addressed in the REMAND portion, are the issues of 
entitlement to (1) service connection for substance abuse, 
(2) an increased rating for fracture, healed, third cervical 
vertebrae, and (3) TDIU.

FINDINGS OF FACT

1.  In an October 1987 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
PTSD; the appellant was provided notice of the decision and 
of his appellate rights; he filed a notice of disagreement 
and received a statement of the case, but thereafter did not 
file a substantive appeal.
 
2.  Evidence added to the record since the October 1987 
rating decision that denied the appellant's claim of service 
connection for PTSD, was not previously submitted to VA 
decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the case 
with respect to that claim.

3.  The skull defect, right temporal region with healed 
osteomyelitis, is manifested primarily by a deficit of bone 
of 2 to 1 cm over the right temporal bone.

4.  The right hip disability is manifested by complaints of 
pain; mild post-traumatic changes; antalgic gait and half 
inch shortening; and ranges of motion of flexion to 118 
degrees, extension to 14 degrees, adduction to 20 degrees, 
abduction to 30 degrees, external rotation to 50 degrees, and 
internal rotation to 32 degrees.

5. The right knee disability is productive of complaints of 
pain, and is not shown to be manifested by moderate recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1987 decision, which denied 
the veteran's claim of service connection for PTSD, is final 
with respect to that claim.  38 U.S.C. § 4005 (1987); 
38 C.F.R. §§ 19.129, 19.192 (1987).
 
2.  Evidence received since the October 1987 rating decision 
is new and material; the claim of entitlement to service 
connection for PTSD, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for a rating in excess of 30 percent for 
skull defect, right temporal region with healed osteomyelitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 5296 (2003).

4.  The criteria for a 20 percent rating for fracture, 
healed, right femoral head, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R.§ 4.7, Part 4, Diagnostic 
Codes 5251, 5252, 5253, 5255 (2003).

5.  The criteria for a rating in excess of 10 percent for 
chondromalacia, right patella, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, Part 
4, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material evidence were amended effective 
August 29, 2001.  These amendments are effective only as to 
claims received on or after August 29, 2001, and are, thus, 
not applicable to the instant case regarding the issue of 
whether new and material evidence has been submitted 
regarding the PTSD claim.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  Also, because this decision effects a 
grant-reopening of the claim-of the benefit sought on 
appeal, appellate review may be conducted without prejudice 
to the veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and 
it is unnecessary to further analyze the impact of recent 
changes to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  
Further, with respect to the other claims adjudicated herein, 
the RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in May 2003, and in the 
statement of the case and supplemental statements of the 
case.  He was informed of the information and evidence 
necessary to substantiate the claims, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  He has also been informed of what evidence was 
needed to substantiate these claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support of 
his claims.  He also has been afforded pertinent examination.  
The Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of the notice, after the 
adjudication appealed, did not prejudice the claim in any way 
because it was re-adjudicated subsequently by the RO on the 
merits of the claim alone without regard to finality of prior 
decisions.

II.  Application to Reopen Claim Based on New and Material 
Evidence

In an October 1987 rating decision, the RO denied the 
appellant's application to reopen a claim of entitlement to 
service connection for PTSD, on the basis that there was no 
diagnosis of PTSD.  The record shows that the veteran was 
notified of that decision and of his appellate rights.  

The evidence of record at the time of the October 1987 rating 
decision consisted of copies of DD Form 214, report of 
transfer or discharge; service medical records; VA medical 
treatment records; and reports of VA examinations in December 
1970 and July 1987. 
 
The veteran did not perfect an appeal with respect to the 
October 1987 rating decision, which therefore became final.  
38 U.S.C. § 4005 (1987); 38 C.F.R. §§ 19.129, 19.192 (1987).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The veteran filed his application in 
August 1993 to reopen a claim for service connection for 
PTSD.  As defined by the regulation in effect at that time, 
new and material evidence meant evidence not previously 
submitted to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  At the time of the veteran's 
application in August 1993, there was a requirement that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, created a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  However, in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), expressly rejected that 
standard for determining whether new and material evidence 
had been submitting sufficient to reopen a claim.  In that 
case, the Federal Circuit reviewed the history of former 
section 38 C.F.R. § 3.156(a), including comments by the 
Secretary submitted at the time the regulation was proposed, 
and concluded that the definition emphasized the importance 
of a complete record rather than a showing that the evidence 
would warrant a revision of a previous decision.  Id. at 
1363.  

The evidence of record shows that at the time of the October 
1987 rating decision, there was no medical evidence of a 
diagnosis of PTSD.  Further, there was no evidence of a 
stressor associated with the veteran's claimed PTSD.  

The evidence associated with the claims folder since the 
October 1987 rating decision includes service medical 
records, VA medical records including a statement, private 
medical records, transcripts of a hearing at the RO in August 
1996 and a Travel Board Hearing before the undersigned in 
March 2004, and reports of VA examinations in 1996 and 1997.

The additional records and documents are for the most part 
new since, with a few exceptions, they were not previously 
submitted.  Further, the newly submitted records are not 
cumulative of evidence available prior to the October 1987 
rating decision.  

The new evidence, moreover, is material as it bears directly 
and substantially upon the specific matters under 
consideration, specifically as to whether there is a 
diagnosis of PTSD, which is associated with stressors 
experienced in service.  In particular, an August 1996 
statement from a VA physician who treated the veteran noted 
that some of the veteran's symptoms were consistent with 
PTSD.  Further, in the report of a September 1996 VA 
examination for PTSD, the examiner diagnosed PTSD due to 
events in Vietnam.  The report of a June 2003 VA examination 
contains an assessment of PTSD with the trauma being his 
having been assigned to responsibilities, that in his mind, 
were well beyond his abilities, and his fear of 
responsibility that this assignment entailed; his fears were 
sharpened by the events that cost the lives of his comrades 
aboard ship.

In sum, these records provide evidence of a diagnosis of PTSD 
as well as evidence  pertaining to the etiology of that 
disorder, and thereby address the issue of nexus.  This 
evidence bears directly and substantially upon the specific 
matters under consideration, since previously at the time of 
the October 1987 rating decision, there was no diagnosis of 
PTSD.  Further, these records contain relevant evidence which 
addresses the etiology of that psychiatric disorder.  By 
itself alone, or in connection with the evidence previously 
assembled, the evidence since the final decision in October 
1987 is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for PTSD.

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for PTSD.  Having so determined, the veteran's 
claim of service connection for PTSD is reopened.

III.  Increased Evaluations

A.  Factual Background

The report of a June 1994 VA X-ray of the veteran's right hip 
contains an impression of negative radiographic study of the 
hip.

The report of a July 1994 VA examination for diseases and 
injuries of the brain shows that there were no mental changes 
or physical changes referable to the skull surgery in 1969.  
The report contains a diagnosis of status post C3 cervical 
fracture with subsequent osteomyelitis of the skull; no brain 
lesions at the time of the injury or subsequent symptoms 
referable to brain function.

During an October 1996 VA examination of the right hip, the 
veteran complained of pain in the right hip when he walked 
long distances or stands for a long period.  On examination, 
there was tenderness on the lateral aspect of the hip and no 
swelling.  Gait was stable and squatting was full.  Range of 
motion study included right hip flexion of 180 degrees and 
extension of 10 degrees.  Abduction was to 22 degrees and 
adduction was to 20 degrees.  External rotation was to 42 
degrees and internal rotation was to 40 degrees.  Range of 
motion of the knee was noted to be within functional limit.  
The report noted a negative study in June 1994.  The report 
concluded with a diagnosis of (1) status post right hip 
fracture secondary to motor vehicle accident in March 1969; 
(2) open reduction and internal fixation and hardware was 
removed in 1996 and 1970; and (3) mild residual degenerative 
changes in the right hip, other joints are within normal 
limits.

During a September 1996 VA examination for diseases and 
injuries of the brain, the veteran complained of having some 
headaches, but he did not believe they were related to the 
injury.  On examination, the veteran had normal speech, 
memory and concentration.  He had a palpable skull defect in 
the right temporal region.  The report contains a diagnosis 
of status post right skull osteomyelitis, healed.

During a June 2003 VA examination of the veteran's skull 
defect, the examiner noted that after an accident during 
service, the veteran had had his neck immobilized with a 
metal prong.  The right side of the hole over the temporal 
bone area became infected and he had osteomyelitis which 
developed and the bone necrosed.  The bone was removed and it 
healed well.  

The examiner at the June 2003 VA examination noted that there 
were no current symptoms in the scar area.  On examination, 
the examiner noted that there was a scar in the right 
temporal area, on the lateral aspect of the right, and that 
scar was size 5 cm into half cm into 1 cm.  There was some 
depressed area in the scar over the right temporal bone with 
a deficit of the bone, which was 2 cm into 1 cm.  The scar 
was deep over the right temporal bone.  There was no 
inflammation, edema or keloid.  The color was flesh tone to 
white.  There was no induration or inflexibility of the skin, 
no limitation of motion and no disfigurement.  The report 
contains a diagnosis of scar of the temporal area service 
connected, with as a result of ulcer and post-osteomyelitis 
bony defect.

The report of a June 2003 VA examination of the veteran for 
his cervical spine disability contains a diagnosis, with 
respect to the skull, of residual osteomyelitis of the right 
temporal bones, which has healed now, with a bony deficit of 
2 centimeters (cm) by 1 cm.

During a June 2003 VA examination of the veteran's right knee 
and right hip disabilities, the veteran complained of pain in 
both knees and right hip pain when he walked.  The veteran 
had no injury or treatment, no flare-up, and he used a cane 
but no brace or crutches.  There was no subluxation or 
inflammatory arthritis.  The report noted that the veteran 
was independent in activities of daily living
 and ambulation, and there was no effect in the veteran's 
usual occupation due to knee condition.  Range of motion of 
the right knee showed flexion of 136 degrees and extension of 
0 degrees.  Lachman and McMurray's test was negative.  The 
joint was painful at the end of flexion.  There was 10 
degrees of varus laxity, no weakness or redness, and there 
was tenderness of the retropatella.  There was no ankylosis.  
Range of motion of the right hip showed flexion of 118 
degrees, extension of 14 degrees, adduction of 20 degrees, 
abduction of 30 degrees, external rotation of 50 degrees, and 
internal rotation of 32 degrees.  The right hip was painful 
at the end of adduction and external rotation.  

Pain and weakness was most on repeated movements but there 
was no loss of motion.  There was no edema or effusion.  
There was no functional limitation on standing and on 
walking, but the veteran had mild gait which was an antalgic 
gait of the right lower extremity which was a half inch 
shorter than the left due to hip fracture.  X-ray examination 
of the right hip in June 1994 was a negative study.  The 
examination report contains diagnoses of (1) right femoral 
neck fracture service connected, open reduction and internal 
fixation done with hardware; (2) status post removal of the 
hardware from the right hip; (3) mild post-traumatic changes 
in the right hip; (4) patellofemoral pain of both knees, 
mild.

There are various VA medical records reflecting treatment 
from 1987 through June 2003 for different medical conditions 
and disorders.

The veteran gave pertinent testimony at hearings in August 
1996 (at the RO), and March 2004 (Travel Board Hearing).

B.  Analysis

The veteran is claiming that he is entitled to an increased 
evaluation for his service-connected skull defect, right 
temporal region with healed osteomyelitis; fracture, healed, 
right femoral head; and chondromalacia, right patella.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  In cases in 
which service connection already has been established and an 
increase in the disability rating is at issue, as here, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2002).

1.  Skull Defect, Right Temporal Region With Healed 
Osteomyelitis

The veteran's skull defect disability is rated as 30 percent 
disabling under Diagnostic Code 5296, for loss of part of the 
skull.  Loss of a portion of both the inner and outer table 
of the skull without brain herniation warrants a 10 percent 
evaluation if the size of the area lost is smaller than the 
size of a 25-cent piece, or 0.716 square inches (4.619 sq. 
cm.).  A 50 percent evaluation requires that the size of the 
area lost be larger than a 50-cent piece, or 1.140 square 
inches (7.355 sq. cm.).  A 30 percent evaluation is warranted 
if the size of the area lost is intermediate between the 
above two area sizes.  Intracranial complications are to be 
evaluated separately.  38 C.F.R. § 4.71a, Diagnostic Code 
5296 (2003).

During the recent VA examination in June 2003, the examiner 
found a temporal bone deficit of 2 cm by 1 cm.  The evidence 
does not show a larger area of skull defect or brain 
herniation to support the assignment of a higher rating for 
the skull defect under Diagnostic Code 5296.  Based on the 
above, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
skull defect, right temporal region with healed 
osteomyelitis. The record does not show any active bone 
infection or current symptoms of the scar area.  There is no 
inflammation, edema or keloid.  There is no limitation of 
motion or disfigurement.  No intracranial complications have 
been noted.  Accordingly, the claim must be denied.

2.  Fracture, Healed, Right Femoral Head

The veteran's right femoral head fracture disability is rated 
as 10 percent disabling under Diagnostic Code 5255.  Under 
that code, impairment of the femur characterized by malunion 
with slight knee or hip disability warrants a 10 percent 
rating; with moderate knee or hip disability, a 20 percent 
rating is warranted; and with marked knee or hip disability, 
a 30 percent rating is warranted.  A rating in excess of 30 
percent is authorized for fracture of the surgical neck with 
false joint, or of a fracture of the shaft or anatomical neck 
with nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Impairment of the hip may also be evaluated under other 
pertinent diagnostic criteria.  Limitation of extension of a 
thigh to 5 degrees warrants a 10 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of flexion 
of a thigh warrants a 10 percent evaluation if flexion is 
limited to 45 degrees, or a 20 percent evaluation if flexion 
is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.

Impairment of the thigh with limitation of abduction of the 
thigh with motion lost beyond 10 degrees warrants a 20 
percent evaluation.  A 10 percent evaluation is warranted for 
limitation of adduction with an inability to cross legs.  
Limitation of rotation with an inability to toe-out the 
affected leg more than 15 degrees warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5253.

A shortening of the lower extremity is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5275.  Under that code, a 
shortening of 1 1/4 to 2 inches (3.2 cms. to 5.1 cms.) 
warrants a 10 percent evaluation.  A shortening of 2 to 2 1/2 
inches (5.1 cms. to 6.4 cm) warrants a 20 percent evaluation.

The Board finds that the evidence does not show that the 
veteran's right hip disability is productive of malunion with 
moderate hip disability so as to warrant a 20 percent rating 
under Diagnostic Code 5255.  There is no evidence of such 
symptoms during the recent examination in June 2003.  Nor is 
there evidence of limitation of flexion of a thigh limited to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  The 
evidence also does not show impairment of the thigh with 
limitation of abduction of the thigh with motion lost beyond 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  There 
is also no evidence of right leg shortening to an extent to 
warrant an increase by way of an evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5275.

However, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

In the June 2003 VA examination, with respect to functional 
limitation, the examiner noted that pain and weakness were 
greatest on repeated movements, but there was no loss of 
motion.  However, the examiner specifically stated that the 
veteran had a mild antalgic gait of the right lower extremity 
which was a half-inch shorter than the left due to hip 
fracture.  The examiner further found that the right hip was 
painful at the end of adduction and external rotation.

As these are precisely the type of functional impairments not 
contemplated by the rating criteria that must be considered 
under DeLuca, the Board finds that a 20 percent evaluation, 
the next higher available under both Diagnostic Codes 5252 
and 5253, is a more appropriate rating for the veteran.  
However, an evaluation in excess of 20 percent is not 
warranted.  The veteran's flexion to 118 degrees combined 
with his additional limitations by pain, is not comparable to 
a more severe restriction of movement, with flexion limited 
to 20 degrees as reflected in the criteria requisite for the 
30 percent evaluation available under Diagnostic Code 5252.  
Also, according to the June 2003 examiner, the veteran does 
not have functional limitation other than the mild antalgic 
gait caused by the shortening due to the hip fracture.

Since the additional functional loss involving the antalgic 
gait is more than accounted for by the new 20 percent 
evaluation, the Board finds that no additional disability 
based on functional loss is appropriate.  DeLuca, supra.; 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003).

3.  Right knee - Chondromalacia, Right Patella

The veteran's right knee disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under that code, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71. Normal range of 
motion (extension and flexion) of the knee is from 0 to 140 
degrees.

The Board finds that the evidence does not show that the 
veteran's right knee disability is productive of moderate 
recurrent subluxation or lateral instability.  The June 2003 
examination report does not note any significant ligamental 
laxity on testing, nor are there any findings of moderate 
recurrent subluxation or lateral instability of the right 
knee.  Although there are findings of 10 degrees of varus 
laxity, Lachman's and McMurray's tests were negative.  
Therefore, the Board finds that a rating in excess of 10 
percent for chondromalacia, right patella, under Diagnostic 
Code 5257 is not warranted.  The Board notes that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).

Based on the clinical findings of records, a higher rating is 
not available under any other diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 
4.71a, Diagnostic Code's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees and extension 
limited to 10 degrees. A 20 percent rating is warranted when 
flexion is limited to 30 degrees and extension is limited to 
15 degrees.

In this case, the June 2003 examination report shows that the 
veteran's right knee had extension to 0 degrees, and flexion 
to 136 degrees.  Therefore, the criteria for a 20 percent 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261 have not been met.

The Board notes that the veteran has reported that he has 
pain in his right knee.  VA is required to take pain symptoms 
into account, to the extent these symptoms are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this case, 
the veteran is not shown to wear a knee brace, and there is 
no evidence of neurological impairment or effusion.  Nor are 
there findings of laxity or weakness to warrant a higher 
rating for the right knee.  In summary, there is insufficient 
evidence of functional loss due to right knee pathology to 
support a conclusion that the loss of motion in the right 
knee more nearly approximates the criteria for a 20 percent 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2003), 
cartilage, semilunar, dislocated, with frequent episodes of 
``locking,'' pain, and effusion into the joint, warrants a 20 
percent rating.  However, there is no objective medical 
evidence of semilunar, dislocated cartilage with frequent 
episodes of locking of the right knee with pain, and effusion 
into the joint.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the impairment resulting from the veteran's right knee 
disability warrants no higher than a 10 percent rating.  
Accordingly, the claim must be denied.

4.  Extra-schedular Evaluation and Benefit of the Doubt

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected skull defect, right hip or right 
knee disabilities, have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence supports an increased 
rating of 20 percent but no more, for fracture, healed, right 
femoral head.  As the preponderance of the evidence is 
against the claims for a rating in excess of 10 percent for 
the veteran's skull defect, right temporal region with healed 
osteomyelitis, or his right knee disability, the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for PTSD; the 
appeal is granted to that extent.

An evaluation in excess of 30 percent for skull defect, right 
temporal region with healed osteomyelitis is denied.

Entitlement to a 20 percent rating for fracture, healed, 
right femoral head, is granted subject to the law and 
regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent for chondromalacia, 
right patella, is denied.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.  The 
veteran is seeking service connection for PTSD.  The RO has 
denied this claim on the basis of the absence of any 
verifiable in-service stressor to support a current diagnosis 
of PTSD.  

The clinical record shows that during a June 1994 VA 
examination for PTSD, the examiner opined that a diagnosis of 
PTSD could not be supported in view of the current 
symptomatology and history.  Subsequently, however, an August 
1996 statement from a VA physician who treated the veteran 
noted that some of the veteran's symptoms were consistent 
with PTSD.  Later, in the report of a September 1996 VA 
examination for PTSD, the examiner diagnosed PTSD due to 
events in Vietnam.  Finally, the report of a June 2003 VA 
examination contains an assessment of PTSD, which was linked 
with the trauma of having been assigned to responsibilities, 
that in his mind, were well beyond his abilities, his fear of 
responsibility that this assignment entailed, and by the 
events that cost the lives of his comrades aboard ship.  

The veteran has testified at a March 2004 Travel Board 
Hearing that his stressors included witnessing an incident 
onboard the USS Intrepid in which several men were killed and 
others injured on the flight deck when a chain broke which 
was part of arresting gear.  A lieutenant was cut in half and 
three other men were killed.  The veteran was hit in the leg 
and was knocked down.  During the March 2004 hearing, the 
veteran testified that he made a report to Captain McVeigh 
but that there was a cover-up of the incident.

The veteran served from October 1966 to May 1970, and his DD 
Form 214 shows that he received medals including the Vietnam 
Service Medal (One Bronze Star) and Vietnam Campaign Medal.  
However, the veteran's service records do not directly 
reflect that the veteran experienced combat while serving, 
and do not confirm that he served aboard the USS Intrepid or 
verify the stressors claimed.  However, as there is a PTSD 
diagnosis, the RO should attempt through USASCRUR to verify 
any claimed but unverified stressor, as indicated in the 
Order below.  

After obtaining any additional medical records indicated by 
the veteran, a psychiatric examination should be conducted to 
clarify the conflicting medical evidence as to the diagnosis 
of PTSD.  If a diagnosis of PTSD is made during the 
examination, an opinion should be obtained as to whether 
there is a link between that diagnosis and any verified 
stressor(s).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran is claiming service connection for substance 
abuse, which the veteran has asserted was due to self 
medication for service-connected disabilities.  In Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit 
held that 38 U.S.C.A. § 1110 permits a veteran to receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  Review of the record shows that 
substance abuse has been diagnosed.  In connection with the 
psychiatric examination indicated above, the examiner should 
address the question of whether the veteran has a present 
substance abuse disability, and if so, whether that 
disability is at least as likely as not (probability of 50 
percent or better) the result of (caused or increased by) any 
service-connected disability.

The veteran is claiming entitlement to an increased rating 
for fracture, healed, third cervical vertebrae.  Effective 
September 26, 2003, a new regulation was promulgated 
concerning ratings for diseases and injuries of the spine.  
See 68 Fed. Reg. 51454-51456 (August 27, 2003).  Under the 
circumstances, the veteran's claim regarding the cervical 
spine disability is to be reviewed under the criteria most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  However, VA must apply the old law prior to the 
effective date of the new law.  See 38 U.S.C.A. § 5110(g) 
(West 2002); Green v. Brown, 10 Vet. App. 111, 116-119 
(1997).  

In this case, there is no indication that the veteran has 
been adequately notified of the new criteria, or that he has 
been given an opportunity to submit evidence and argument in 
support of his claim under the new regulation.  Second, the 
veteran's most recent examination was in June 2003, prior to 
the enactment of the new regulations.  As prejudice to the 
veteran would result if the Board were to proceed to 
adjudicate the merits of his claim regarding the cervical 
spine, a remand is required so that the veteran may be 
scheduled for another examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination); see also Waddell 
v. Brown, 5 Vet. App. 454 (1993).  The prospective 
examination report should contain adequate findings as to 
functional loss.  See generally 38 C.F.R. §§ 4.40, 4.45 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).    

With respect to the veteran's TDIU claim, during a March 2004 
Travel Board Hearing, the veteran testified that he had 
applied for VA Vocational Rehabilitation services and took a 
battery of tests, but was denied benefits because he had no 
skills.  VA is, therefore, on notice of records that may be 
probative to the claim for TDIU.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  Consequently, these records should be 
obtained prior to adjudication of that claim.

During the March 2004 hearing, the veteran also testified 
indicating that he had applied for disability benefits from 
the Social Security Administration (SSA).  The claims file 
does not contain a copy of any SSA decision or any exhibits 
to that decision.  The RO should obtain from the SSA any 
administrative decision pertaining to the veteran's claim and 
any underlying medical records.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the SSA, including decisions by the administrative law judge, 
and give the evidence appropriate consideration and weight).

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should request the Social 
Security Administration to provide copies 
of any decision for disability benefits 
by veteran, and obtain any underlying 
medical records linked with that 
decision.  The RO should obtain and 
associate these records with the claims 
file.  

3.  If the veteran has a VA Vocational 
Rehabilitation Folder ("R&E" and/or 
"Counseling" folders), these should be 
obtained and associated with the claim 
files.  If the search for the mentioned 
records has negative results, the claims 
file must be properly documented as to 
the unavailability of these records. 

4.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records, covering the 
period from June 2003 to the present.

5.  The RO should contact the veteran and 
request detailed information regarding 
any claimed stressors.  He should be 
asked to comment specifically about the 
location and date of each event 
identified; any unit to which he was 
assigned at the time; and the full names 
of other individuals involved; and any 
other identifying information that may be 
relevant.  The veteran should 
specifically be requested to provide such 
details regarding an incident on the USS 
Intrepid in which the veteran witnessed 
the accidental death of several men.  The 
veteran should be informed that the 
information is necessary to obtain 
supportive evidence and that failure to 
respond may result in an adverse 
determination.  The veteran's response 
should be associated with the claims 
folder.

6.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran which may be verifiable which 
are associated with episodes during 
service.  That summary should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197.  The 
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors and any other sources which may 
have pertinent information.  

The USASCRUR should be requested to 
provide any corroborative information 
pertaining to any claimed stressor 
episode in service, to include the 
following claimed stressors, including 
information provided by the veteran 
pursuant to this Order: an incident 
onboard the USS Intrepid in which several 
men were killed and others injured on the 
flight deck when a chain broke which was 
part of arresting gear.  A lieutenant was 
cut in half and three other men were 
killed.  The veteran was hit in the leg 
and was knocked down.  

7.  After receiving a response from 
USASCRUR, the RO should make a 
determination as to which if any 
stressors are verified, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors.

8.  The veteran should be afforded VA 
examinations as indicated below.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The claims folder 
and a copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
this fact should be so indicated in the 
examination reports.  The rationale for 
any opinion expressed should be included 
in the respective examination reports.  
If the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

(A)  The veteran should be afforded VA 
examination  by a psychiatrist in order 
to determine the nature and etiology of 
any psychiatric illness, to include PTSD 
and/or any substance abuse disorder.  The 
RO is to inform the examiner that only 
the stressor(s) which has been verified 
by the RO or by the Board may be used as 
a basis for a diagnosis of PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether one or more stressors 
found to be established by the record was 
sufficient to produce the post-traumatic 
stress disorder, and whether there is a 
link between the current PTSD 
symptomatology and one or more of the 
verified inservice stressors.  

If a psychiatric disorder other than PTSD 
is diagnosed, then based upon an 
assessment of the entire record, the 
examiner should provide an opinion as to 
whether it is as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of 
disease or injury in service.  If a 
substance abuse disorder is diagnosed, 
then after reviewing the available 
medical records and examining the 
appellant, the examiner should render 
comments specifically addressing the 
question: is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of 
(caused or increased by) any service-
connected disability or treatment 
therefor?  

(B)  The veteran should be afforded VA 
examination of the spine to determine the 
nature and severity of his service 
connected fracture, healed, third 
cervical vertebrae.  The examiner should 
provide the range of motion of the spine 
in degrees.  Symptoms such as pain, 
stiffness, or aching in the area of the 
spine affected by injury should be noted, 
as should muscle spasm, guarding, or 
abnormal gait.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
examiner should be provided with a copy 
of the new rating codes found at 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003) (to be 
codified as amended at 38 C.F.R. § 4.71a, 
Codes 5235 to 5243, and Plate V) to 
assist in the evaluation of the veteran.  
The claims folder should be made 
available to the examiner for review 
before the examination.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and readjudicate the claims on 
appeal.  If a benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits since the July 2003 SSOC, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Regarding the cervical spine 
disability claim, the new provisions 
found at 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003) (to be codified as amended at 
38 C.F.R. § 4.71a, Codes 5235 to 5243, 
and Plate V) must be considered.  If the 
RO issues an SSOC, it must reflect 
consideration for TDIU, including on an 
extraschedular basis.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



